UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6690



RONALD FLOYD JACKSON,

                                                 Movant - Appellant,

          and

CHARLES LEE STUBBS, a/k/a T-Bone,

                                                          Plaintiff,

          versus

CHARLES E. FOLEY, Sheriff of Marlboro County,
in his personal and individual capacity and
individual capacity as Policy Maker for the
Marlboro County Sheriff's Department; DENNIS
RUSTY PARRISH, Deputy Sheriff; CHARLES LEMMON,
Deputy Sheriff; PEARLIE THOMAS, Deputy Sher-
iff; HENRY ABRAHAM, Deceased Deputy Sheriff;
JERRY STARNES, Deputy Sheriff in their per-
sonal and individual capacities; TWO OR THREE
UNNAMED STATE LAW ENFORCEMENT AGENTS TO BE
AMENDED,

                                           Defendants - Appellees,
          and


COUNTY OF MARLBORO, in their personal and
individual capacity as the Governing Entity
and Policy Maker of Marlboro County,

                                                          Defendant.
Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-93-859-3-20BC)


Submitted:    September 20, 1996        Decided:   October 1, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Floyd Jackson, Appellant Pro Se.    Robert Thomas King,
WILLCOX, MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, South
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for reconsideration of the voluntary dismissal entered in
this case. Because he is neither the deceased party's personal rep-

resentative or his attorney of record, Appellant lacks standing to

prosecute this appeal. Fed. R. App. P. 43(a). Accordingly, we dis-

miss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.


                                                         DISMISSED


                                   2
3